Exhibit 10.1

SIXTH AMENDMENT TO LEASE

THIS SIXTH AMENDMENT TO LEASE (this “Amendment”) is made and entered into
effective as of July 24, 2020, between GI TC 850 WINTER STREET, LLC, a Delaware
limited liability company (“Landlord”), and ALKERMES, INC., a Pennsylvania
corporation (“Tenant”).

RECITALS

WHEREAS, Landlord (as successor-in-interest to PDM 850 Unit, LLC, a Delaware
limited liability company (“Prior Landlord”)) and Tenant are parties to that
certain Lease dated April 22, 2009 (the “Original Lease”), which Original Lease
has been amended by (i) that certain First Amendment to Lease dated June 15,
2009, between Prior Landlord and Tenant (the “First Amendment”), (ii) that
certain Second Amendment to Lease dated November 12, 2013, between Prior
Landlord and Tenant (the “Second Amendment”), (iii) that certain Third Amendment
to Lease dated May 15, 2014, between Prior Landlord and Tenant (the “Third
Amendment”), (iv) that certain Fourth Amendment to Lease dated December 30,
2014, between Landlord and Tenant (the “Fourth Amendment”), and (v) that certain
Fifth Amendment to Lease dated October 31, 2018, between Landlord and Tenant
(the “Fifth Amendment”; the Original Lease, as amended by the First Amendment,
the Second Amendment, the Third Amendment, the Fourth Amendment, and the Fifth
Amendment is hereinafter referred to as the “Current Lease”).  Pursuant to the
Current Lease, Landlord has leased to Tenant space currently containing
approximately 163,381 rentable square feet (as more particularly described in
the Current Lease, the “Current Premises”) and approximately 353 square feet of
storage space in the building located at 850 and 852 Winter Street, Waltham,
Massachusetts (the “Building”).  As used herein, the term “Lease” shall
hereafter mean the Current Lease, as amended by this Amendment.

WHEREAS, Landlord (as successor-in-interest to Prior Landlord) and Tenant (as
successor-in-interest to Millward Brown, Inc.) are parties to that certain Lease
dated August 31, 2010 (as amended, the “MaPs Lease”), pursuant to which Tenant
leases approximately 16,658 rentable square feet located on the first (1st)
floor of the Building, which space is shown on Exhibit A hereto (the “Expansion
Space”).

WHEREAS, Landlord and Tenant desire to expand the Current Premises to include
the Expansion Space and to terminate the MaPs Lease, subject to and in
accordance with the terms and conditions of this Amendment.

WHEREAS, Landlord and Tenant desire to amend the Current Lease for the purpose
of, among other matters, expanding the Current Premises and extending the term
of the Current Lease, as hereinafter provided.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

1.Recitals Incorporated; Certain Defined Terms.  The Recitals set forth above
are incorporated herein by this reference and shall be deemed terms and
provisions hereof with the same force and effect as if fully set forth in this
Section.  Terms which are not otherwise defined

[Signature page to Sixth Amendment to Lease]

 

--------------------------------------------------------------------------------

 

herein shall be deemed to have the same meanings herein as are ascribed to such
terms in the Current Lease.

2.Expansion Space.

2.1Addition of the Expansion Space.  Effective March 1, 2021 (the “Expansion
Space Commencement Date”), the Current Premises shall be expanded to include the
Expansion Space and the rentable square feet of the Current Premises shall be
increased from approximately 163,381 rentable square feet in the Building to
approximately 180,039 rentable square feet in the Building.  From and after the
Expansion Space Commencement Date, the Current Premises and the Expansion Space
shall collectively be deemed to constitute the “Premises” under the Lease, and
all references in the Lease to the “Premises” shall be deemed references to the
Current Premises, as expanded to include the Expansion Space.  The term for the
Expansion Space shall commence on the Expansion Space Commencement Date and end
on the Expiration Date (as defined below).  Except as otherwise expressly
provided in this Amendment, Tenant’s leasing of the Expansion Space is subject
to all of the terms and conditions of the Current Lease.  Except for the Tenant
Improvement Allowance (as hereinafter defined), Tenant shall not be entitled to
receive any allowances or other Landlord contributions with respect to the
Premises.  Upon the Expansion Space Commencement Date, the MaPs Lease shall
terminate except for any provisions thereof which expressly survive the
termination of the MaPs Lease and any liability arising out of or related to
Landlord or Tenant’s failure to perform any of its obligations accruing or
arising under the MaPs Lease on or before termination of the MaPs Lease.

2.2Base Rent.  For and with respect to (i) the Premises First Extension Term (as
hereinafter defined), Base Rent with respect to the Premises (excepting only the
Fourth Expansion Space (as defined in the Fourth Amendment)) shall be as set
forth on Schedule I attached hereto, and (ii) the Fourth Expansion Space First
Extension Term (as hereinafter defined), Base Rent with respect to the Fourth
Expansion Space shall be as set forth on Schedule I attached hereto.

2.3Tenant’s Pro Rata Share. Upon the Expansion Space Commencement Date, Tenant’s
Pro Rata Share with respect to the Premises shall be increased to 100%.  The
portion of Tenant’s Pro Rata Share allocated to the Fourth Expansion Premises is
7.42%.

2.4Additional Rent.  Effective as of the Expansion Space Commencement Date, (i)
Tenant shall pay all Additional Rent payable under the Current Lease, including
Tenant’s Pro Rata Share of Operating Expenses and Taxes, applicable to the
Expansion Space, in accordance with the terms of the Current Lease, and (ii) all
charges for electricity consumed within the Expansion Space shall be payable
pursuant to the terms and conditions of Section 3.01 of the Original Lease.

2.5Condition of the Expansion Space.  Tenant currently occupies the Expansion
Space under the MaPs Lease and agrees to accept the same for the Premises First
Extension Term (as hereinafter defined) “as-is” and in all respects in the
condition in which the Expansion Space are in as of the date of this Amendment,
without any agreement, representation, understanding or obligation on the part
of Landlord to prepare or construct the Expansion Space for Tenant’s occupancy,
or to construct any additional work or improvements therein or in the Building,
or, excepting only the Tenant Improvement Allowance, to provide any allowances
or inducements.  

2

 

--------------------------------------------------------------------------------

 

The foregoing shall in no way limit or detract from Landlord’s maintenance,
repair and restoration obligations to the extent set forth in the Current
Lease.  

2.6Tenant Improvement Allowance; Tenant Improvements.  

2.6.1Pursuant to the terms hereof, Landlord shall pay to Tenant an amount not to
exceed Two Million Two Hundred Fifty Thousand Four Hundred Eighty-Seven and
50/100 Dollars ($2,250,487.50) (the “Tenant Improvement Allowance”), calculated
at the rate of Twelve and 50/100 Dollars ($12.50) per rentable square foot of
the Premises, which shall be applied towards the cost of Tenant’s improvements
to the Premises (the “Tenant Improvements”).  The use of the term “Premises” in
this Section 2.6 shall refer to the Current Premises, as expanded to include the
Expansion Space, notwithstanding that the Expansion Space Commencement Date may
not yet have occurred.  The Tenant Improvement Allowance shall be payable solely
on account of labor directly related to Tenant Improvements and materials
delivered to the Premises in connection with the Tenant Improvements; provided,
however, a portion of the Tenant Improvement Allowance of up to but not more
than $450,097.50 (i.e., $2.50 per rentable square foot of the Premises) may be
applied against architectural and engineering fees, construction management
fees, telephone wiring and computer cabling costs, other telephone and data
costs, costs of furniture, fixtures and equipment and other so-called “soft
costs” incurred by Tenant in connection with the Tenant Improvements.  Excepting
only the alterations depicted on Exhibit B attached hereto (the “Approved Tenant
Improvements”), the Tenant Improvement Allowance shall not be applied towards
the costs of exterior alterations, alterations outside of the Premises,
alterations (excepting only cosmetic alterations) to the current configuration
of the demising walls that separate the Fourth Expansion Premises from the
remainder of the Premises, or alterations to the common areas of the Property
unless, in each case, Tenant has obtained Landlord’s prior consent, which
consent shall not be unreasonably withheld or delayed.  Following the
effectiveness of this Amendment pursuant to Section 6.3 hereof, Landlord shall
disburse the Tenant Improvement Allowance funds to Tenant for the costs and
expenses of Tenant Improvements incurred by Tenant pursuant to Section 2.6
hereof if no Event of Default (which has not been cured after the giving of any
required notice and expiration of any applicable period of grace) then exists;
provided however, upon the occurrence of an Event of Default the obligation of
Landlord to fund the Tenant Improvement Allowance shall be suspended and tolled
during the pendency of such Event of Default, and if, as and when said Event of
Default is cured by Tenant in accordance with the terms and conditions of the
Lease, then said suspension shall cease and said obligation shall resume, in
accordance with and subject to all of the terms and conditions of this Section
2.6.

2.6.2Following the effectiveness of this Amendment pursuant to Section 6.3
hereof, Landlord shall make progress payments to Tenant of the Tenant
Improvement Allowance on a monthly basis, in monthly installments commencing on
the commencement of the construction of the Tenant Improvements.  Progress
payments shall be made within thirty (30) days following the delivery to
Landlord of requisitions therefor, signed by a duly authorized representative of
Tenant, and shall be accompanied by (i) with the exception of the first
requisition, copies of partial waivers of lien from all contractors,
subcontractors, and material suppliers covering all work and materials in excess
of $10,000.00 which were the subject of previous progress payments by Landlord
to Tenant, and (ii) such other documents and information as Landlord may
reasonably request.  Landlord shall make the final disbursement of the Tenant

3

 

--------------------------------------------------------------------------------

 

Improvement Allowance within thirty (30) days after submission by Tenant to
Landlord of Tenant’s requisition therefor accompanied by all documentation
required under this Section 2.6.2, together with final lien waivers by all
contractors, subcontractors and material suppliers providing work or materials
in excess of $10,000.00.  Notwithstanding the foregoing or any provision of the
Lease to the contrary, any Tenant Improvements paid for with the Tenant
Improvement Allowance shall become a part of the Premises, shall become the
property of Landlord upon the expiration or earlier termination of the Lease,
and Tenant shall not be obligated to remove any such Tenant Improvements from
the Premises.

2.6.3Notwithstanding the foregoing, if Tenant submits a valid and proper
requisition for payment of the Tenant Improvement Allowance, and all of the
conditions thereto as set forth above have been satisfied in full, and Landlord
shall fail to timely pay the amount requested and such failure shall continue
for fifteen (15) days after Tenant provides a written notice to Landlord which
expressly and specifically identifies such failure to pay the amount requested
and specifically references this Section 2.6.3, then Tenant shall have the right
to set-off such unpaid amount against the next monthly installments of Rent
payable under the Lease.

2.6.4The Tenant Improvements shall be performed by Tenant in accordance with the
terms and conditions of Section 8.01 of the Original Lease, provided however,
(i) the requirement set forth in Section 8.01(a) of the Lease that Tenant
provide and record bonds or such other security as is reasonably satisfactory to
Landlord shall only apply to Tenant Improvements with a cost in excess of
$3,250,487.50 in the aggregate (such amount decreasing to $2,500,487.50 in the
event Tenant fails to meet the Financial Test), (ii) without limitation, Tenant
shall not be responsible for the payment of any supervisory or construction
management fees to Landlord or any agent or affiliate of Landlord with respect
to the Tenant Improvements, provided, however, Tenant shall reimburse Landlord
for Landlord’s reasonable third-party costs of review pursuant to Section
8.01(a) of the Original Lease, and (iii) Landlord hereby consents to and
approves of the Approved Tenant Improvements.

2.7Security Deposit.  Landlord acknowledges that Landlord is currently holding
(i) a Letter of Credit under the MaPs Lease in the amount of $95,672.42 (the
“MaPs Letter of Credit”), and (ii) a Letter of Credit under the Current Lease in
the aggregate amount of $1,565,499.01 (as amended, the “Current Lease Letter of
Credit”), a portion of which, in the amount of $72,393.76, is allocated to the
Fourth Expansion Premises and is defined in the Fourth Amendment as the “Fourth
Expansion Premises Letter of Credit”.  From and after the Expansion Space
Commencement Date, Landlord shall hold the Current Lease Letter of Credit and
the MaPs Letter of Credit (in the aggregate amount of $1,661,171.45) as security
for the performance of the obligations of Tenant under the Lease, and shall be
entitled to draw upon such Letters of Credit, in each case subject to and in
accordance with the terms and conditions of the Lease, including, without
limitation, Section 2.05 of the Original Lease.  Promptly following the
effectiveness of this Amendment pursuant to Section 6.3 hereof, Landlord shall
return to Tenant that certain Letter of Credit issued by Bank of America dated
as of October 23, 2018, in the amount of $29,001.18.

2.8Insurance.  On or before the Expansion Space Commencement Date, Tenant shall
provide Landlord with an updated certificate of insurance in compliance with
Section 4.02 of the Original Lease.  Notwithstanding anything contained in the
Current Lease to the contrary, any insurance carried by Tenant under Section
4.02 of the Original Lease shall name as

4

 

--------------------------------------------------------------------------------

 

an additional insured Landlord, Landlord’s property manager and/or managing
agent, any mortgagee (as of the date hereof, Wells Fargo Bank, National
Association, as Trustee, on behalf of the registered Holders of GS Mortgage
Securities Corporation II, Commercial Mortgage Pass‐Through Certificates, Series
2014‐GC24 (the “Existing Mortgagee”)) and the association of unit owners under
the Reservoir Woods Primary Condominium, TechCore LLC and California Public
Employees’ Retirement System (in lieu of The Prudential Insurance Company of
America as required by the Original Lease), and any of Landlord agents or
contractors providing services to the Building or Premises (provided that
Landlord has identified such property manager, managing agent, mortgagee,
agents, or contractors by notice to Tenant).

3.Term.  

3.1Lease Term.  The term of the Lease for (a) the Premises (excluding the Fourth
Expansion Space) is hereby extended to April 30, 2026 (the “Expiration Date”)
and (b) the Fourth Expansion Space is hereby extended to October 31, 2026 (the
“Fourth Expansion Space Expiration Date”).  With respect to (i) the Premises
(excluding the Fourth Expansion Space), the period commencing on the Expansion
Space Commencement Date and expiring on the Expiration Date is referred to
herein as the “Premises First Extension Term”, and (ii) the Fourth Expansion
Space, the period commencing on September 1, 2021 and expiring on the Fourth
Expansion Space Expiration Date is referred to herein as the “Fourth Expansion
Space First Extension Term”.  

3.2Extension Option.  

3.2.1Tenant acknowledges and agrees that Tenant shall have one remaining option
to extend either, or both, of the Expiration Date and Fourth Expansion Space
Expiration Date for one (1) additional Option Term of (i) five (5) years with
respect to the Premises (excluding the Fourth Expansion Space), and (ii) four
(4) years and six (6) months with respect to the Fourth Expansion Space, in each
case pursuant to, and in accordance with, Article 22 of the Original
Lease.  Notwithstanding any provision of the Current Lease to the contrary,
Tenant may elect to exercise Tenant’s remaining Option Term with respect to the
entire Premises, or either (i) the Premises (excepting only the Fourth Expansion
Space) or (ii) the Fourth Expansion Space, by delivering notice to Landlord of
such election not earlier than January 31, 2025 and not later than April 30,
2025.  Tenant’s failure to identify in Tenant’s Extension Notice whether Tenant
has elected to exercise Tenant’s remaining Option Term with respect to the
entire Premises, the Premises (excepting only the Fourth Expansion Space) or the
Fourth Expansion Space, shall be considered Tenant’s election to exercise
Tenant’s remaining Option Term with respect to the entire
Premises.  Notwithstanding anything contained in the Current Lease to the
contrary, if Tenant timely and properly exercises the extension option for the
remaining Option Term pursuant to Article 22 of the Original Lease with respect
to the entire Premises or either (i) the Premises (excepting only the Fourth
Expansion Space) or (ii) the Fourth Expansion Space, then the term of the Lease
with respect to the applicable portion of the Premises shall be extended and
shall expire on April 30, 2031.  

3.2.2In the event that Tenant elects to extend the Term of the Lease with
respect to the Premises (excluding the Fourth Expansion Space) or the Fourth
Expansion Space, but not the entire Premises, then (i) effective as of the
Expiration Date or Fourth Expansion Space Expiration Date, as applicable, solely
with respect to the portion of the Premises for which Tenant

5

 

--------------------------------------------------------------------------------

 

has not elected to extend the Term (the “Surrender Premises”), the Term of the
Lease shall end and expire, and all of Tenant’s right, title and interest in and
to the Surrender Premises shall terminate and be extinguished, with the same
force and effect as if the Expiration Date or Fourth Expansion Space Expiration
Date, as applicable, had originally been specified in the Current Lease as the
“Expiration Date”, (ii) effective as of the Expiration Date or Fourth Expansion
Space Expiration Date, as applicable, Landlord and Tenant shall each be released
from any and all obligations thereafter arising or accruing under the Lease with
respect to the Surrender Premises except for any provisions under the Lease
which expressly survive expiration and any liability arising out of or related
to Landlord or Tenant’s failure to perform any of its obligations accruing or
arising under the Lease on or before such expiration; (iii) by not later than
the Expiration Date or Fourth Expansion Space Expiration Date, as applicable,
Tenant shall yield-up and surrender the Surrender Premises in accordance with
the terms and conditions of the Lease, including, without limitation, Article 15
of the Lease, (iv) effective as of the Expiration Date or Fourth Expansion Space
Expiration Date, as applicable, Tenant’s Pro Rata Share and, subject to Section
4.1 below, Tenant’s parking rights under the Lease shall each be reduced to
reflect the expiration of the Term with respect to the Surrender Premises, and
(v) within forty-five (45) days following the Expiration Date or Fourth
Expansion Space Expiration Date, as applicable, the Letter of Credit (and any
and all amendments thereto) and any cash security deposit being held by Landlord
under the Lease with respect to the Surrender Premises (i.e., the Current Lease
Letter of Credit (less the amount of the Fourth Expansion Premises Letter of
Credit), in the event the Lease terminates with respect to the Premises
(excluding the Fourth Expansion Space), or the Fourth Expansion Premises Letter
of Credit, in the event the Lease terminates with respect to the Four Expansion
Space) shall be returned to Tenant, to the extent not applied pursuant to the
terms and conditions of the Lease, which shall be accomplished by Tenant through
the amendment of the Current Lease Letter of Credit to reflect such reduced
amount.

4.Other Pertinent Provisions.  Landlord and Tenant agree that the Current Lease
shall be amended in the following additional respects:

4.1Parking.  Effective as of the Expansion Space Commencement Date, Tenant shall
have the exclusive right to use all of the parking areas at the Property (i.e.,
all of Tenant’s parking rights under the MaPs Lease and the Current Lease)
subject to the terms of the Lease and this Section.  All such parking shall be
provided by Landlord to Tenant at no additional charge to Tenant (except for
costs properly charged as Operating Expenses). Effective as of the Expiration
Date or Fourth Expansion Space Expiration Date, as applicable, Tenant’s parking
rights under the Lease shall be reduced by the number of parking spaces
determined based on the pro rata rentable square footage to reflect the
expiration of the Term with respect to the Surrender Premises. In no event shall
Landlord reduce the number of parking spaces at the Property or the number of
parking spaces located in the parking garage on the lower level of the Building
with direct access to the Building lobby serving the Premises, in each case
below the number of spaces existing on the date of this Amendment, excepting
only (i) as required by applicable law, regulation or order, or (ii) with
respect to any Surrender Premises, as set forth in the immediately preceding
sentence.

4.2General Indemnity.  References to “The Prudential Life Insurance Company of
America” in Section 12.01 of the Original Lease shall be deleted in its entirety
and replaced with “TechCore LLC and California Public Employees’ Retirement
System” in lieu thereof.  

6

 

--------------------------------------------------------------------------------

 

4.3Deleted Lease Provisions.  The following terms and provisions are hereby
deleted in the entirety and shall be of no further force or effect:  (i) Article
24 of the Original Lease (Right of First Offer), (ii) Section 2 of the Second
Amendment (Qualifying Conditions), (iii) Section 9 of the Fourth Amendment
(Extension Options); (iv) Section 11.8 of the Fourth Amendment (Prior Tenant
Lease); and (v) Section 11.8 of the Fifth Amendment (MHTC Lease Amendment).

4.4Notices.  The addresses for Landlord and Tenant for purposes of the delivery
of notices under the Lease are as follows, or such other address(es) as Landlord
or Tenant may designate by written notice to each other after the date of this
Amendment.

If to Landlord:

GI TC 850 Winter Street, LLC
125 High Street, Suite 211
Boston, Massachusetts 02110
Attn: Property Manager

With a copy to:

GI TC 850 Winter Street, LLC
c/o GI Partners
188 The Embarcadero, Suite 700
San Francisco, California 94105
Attn: Asset Manager for 850 Winter St., Waltham, MA

With a copy to:

Munger, Tolles & Olson LLP
350 South Grand Avenue, 50th Floor
Los Angeles, California 90071
Attn: George Fatheree, Esq.

If to Tenant:

Alkermes, Inc.
852 Winter Street
Waltham, Massachusetts 02541

Attn: General Counsel

 

With a copy to:

Goulston & Storrs PC
400 Atlantic Avenue
Boston, Massachusetts 02110
Attn: Jonathan N. Nichols, Esq.

 

5.Landlord and Tenant Representations and Warranties.  Tenant hereby represents
and warrants to Landlord that the following are true as of date hereof: (a)
Tenant is a corporation duly formed and existing in good standing under the laws
of the state of its organization; (b) Tenant is registered and duly authorized
to do business as a foreign entity in the state in which the Premises is
located; (c) the execution, delivery and performance by Tenant of this Amendment
(i) are within the powers of Tenant, (ii) have been duly authorized on behalf of
Tenant by all requisite action, and (iii) will not violate any provision of law
or any order of any court or agency of government, or any agreement or other
instrument to which Tenant is a party or by which it or any of its property is
bound, (d) this Amendment is a valid and binding obligation of Tenant
enforceable in accordance with its terms, (e) Tenant has not assigned or
encumbered its

7

 

--------------------------------------------------------------------------------

 

interest in the Lease or any part thereof; (f) there exists no sublease, license
or other agreement relative to the use or occupancy of the Current Premises or
any part thereof; (g) except for the Tenant Improvement Allowance set forth in
this Amendment, Landlord has fulfilled all of its obligations, if any, under the
Current Lease with respect to the construction of improvements in the Current
Premises; and (h) to Tenant’s knowledge, neither Landlord nor Tenant is in
breach or default of any of its respective obligations under the Current
Lease.  Landlord hereby represents and warrants to Tenant that the following are
true as of the date hereof: (u) Landlord is a limited liability company duly
formed and existing in good standing under the laws of the state of its
organization; (v) Landlord is registered and duly authorized to do business as a
foreign entity in the state in which the Premises is located, (w) the execution,
delivery and performance by Landlord of this Amendment (i) are within the powers
of Landlord, (ii) have been duly authorized on behalf of Landlord by all
requisite action, and (iii) will not violate any provision of law or any order
of any court or agency of government, or any agreement or other instrument to
which Landlord is a party or by which it or any of its property is bound, (x)
this Amendment is a valid and binding obligation of Landlord enforceable in
accordance with its terms, and (y) to Landlord’s knowledge, neither Landlord nor
Tenant is in breach or default of any of its respective obligations under the
Current Lease.  The representations and warranties set forth in this Section
shall survive the expiration or earlier termination of the term of the Lease.

6.Miscellaneous.

6.1This Amendment, including Exhibit A, Exhibit B and Schedule I attached
hereto, sets forth the entire agreement between the parties with respect to the
matters set forth herein.  There have been no additional oral or written
representations or agreements.

6.2Except as herein modified or amended, the provisions, conditions and terms of
the Current Lease shall remain unchanged and in full force and effect.  In the
case of any inconsistency between the provisions of the Current Lease and this
Amendment, the provisions of this Amendment shall govern and control.  The
capitalized terms used in this Amendment shall have the same definitions as set
forth in the Current Lease to the extent that such capitalized terms are defined
therein and not redefined in this Amendment.

6.3Submission of this Amendment by Landlord is not an offer to enter into this
Amendment.  Landlord, Tenant and Guarantor shall not be bound by this Amendment
until this Amendment has been fully-executed and delivered.  Landlord and Tenant
agree that the effectiveness of this Amendment is expressly conditioned upon the
Existing Mortgagee’s written consent to this Amendment subject to the terms of
this Section 6.3.  In the event Tenant does not receive a copy of such written
consent from the Existing Mortgagee on or before the date which is ninety (90)
days following the date of this Amendment, then, following the expiration of
such ninety (90) day period, Tenant shall have thirty (30) days to terminate
this Amendment upon written notice to Landlord.  If Tenant timely elects in
writing to terminate this Amendment, then this Amendment shall terminate
immediately and be null and void and of no further force or effect and Tenant
shall not be deemed to have withdrawn Tenant’s extension notices with respect to
the first extension options under the Current Lease and MaPs Lease, or to have
waived Tenant’s right to submit the determination of Market Rent with respect to
Tenant’s first extension options to arbitration pursuant to the provisions of
the Current Lease and the MaPs Lease.  Landlord agrees to use commercially
reasonable efforts to obtain written confirmation (which may be in the form of
an amendment to

8

 

--------------------------------------------------------------------------------

 

the existing Subordination, Non-Disturbance and Attornment Agreement or an
amended and restated Subordination, Non-Disturbance and Attornment Agreement)
from the Existing Mortgagee that the Current Lease, as amended by this
Amendment, remains subject to the existing Subordination, Non-Disturbance and
Attornment Agreement.  

6.4Landlord and Tenant hereby each represent and warrant to the other that it
has dealt with no real estate broker, finder or agent in connection with this
Amendment, other than JLL, which represented Tenant (the “Broker”).  Landlord
and Tenant each agree to indemnify, protect, defend and hold harmless the other
from and against any and all losses, liabilities, damages, claims, demands,
costs and expenses (including, without limitation, reasonable attorneys’ fees)
suffered or incurred by the other in connection with any leasing commissions or
equivalent compensation alleged to be owing on account of the indemnifying
party’s dealings with any real estate broker, finder or agent other than the
Broker in connection with this Amendment or the transaction contemplated
hereby.  Landlord and Tenant shall each be responsible for one-half (1/2) of the
fees payable to Broker in connection with this Amendment pursuant to separate
written agreements.

6.5Landlord and Tenant represent and warrant to each other that the signatory
executing this Amendment on behalf of such respective party has the authority to
execute and deliver the same on behalf of such party.

6.6Notwithstanding anything to the contrary contained in the Lease, (i) redress
for any claim against Landlord under the Lease shall be limited to and
enforceable only against and to the extent of Landlord’s interest in the
Property, and (ii) the obligations of Landlord under the Lease are not intended
to and shall not be personally binding on, nor shall any resort be had to the
private properties of, any of its trustees or board of directors and officers,
as the case may be, its investment manager, the general partners thereof, or any
beneficiaries, stockholders, employees, or agents of Landlord or the investment
manager, and in no case shall Landlord be liable to Tenant hereunder for any
lost profits, damage to business, or any other form of special, indirect or
consequential damages.

6.7This Amendment may be executed in multiple counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument.

6.8The counterparts of this Amendment may be executed and delivered by facsimile
or other electronic means and the parties may rely on the receipt of such
counterpart so executed and delivered by facsimile or other electronic means as
if the original had been received.  Signatures in pdf form or other electronic
means (including, without limitation, DocuSign) delivered by electronic mail
shall have the same binding effect as original signatures.

[Signature Page Follows]

9

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

 

LANDLORD:

 

 

 

 

GI TC 850 WINTER STREET, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tony Lin

 

 

Name:

Tony Lin

 

 

Title:

Authorized Person

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

ALKERMES, INC.,

 

a Pennsylvania corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mike Landine

 

 

Name:

Mike Landine

 

 

Title:

SVP

 

 

 

 

 

 

 

 

 

By:

/s/ Jim Frates

 

 

Name:

Jim Frates

 

 

Title:

CFO

 

 

 

 

 

 

[Signature page to Sixth Amendment to Lease]

 

--------------------------------------------------------------------------------

 

The undersigned (“Guarantor”): (i) hereby consents and agrees to the
modifications and all other matters contained in this Amendment; (ii) reaffirms
to Landlord each of the representations, warranties, covenants and agreements of
Guarantor set forth in that certain Guaranty dated May 16, 2014, executed by
Guarantor in connection with the Current Lease (the “Guaranty”), with the same
force and effect as if each such representation, warranty, covenant and
agreement were separately stated in this Amendment and made as of the date of
this Amendment; (iii) reaffirms to Landlord that it satisfies the Financial Test
(as defined in the Third Amendment) as of the date of this Amendment; and (iv)
acknowledges and agrees that the Guaranty will continue in full force and effect
with respect to the Current Lease, as amended by this Amendment, and that all
references in the Guaranty to the “Lease” are hereby amended to refer to the
Current Lease, as amended by this Amendment.

Guarantor hereby notifies Landlord that the Guarantor’s agent for service of
process listed in Section 10 of the Guaranty has been changed to: Goulston &
Storrs PC, 400 Atlantic Avenue, Boston, Massachusetts 02110, Attn: Jonathan N.
Nichols, Esq.

 

 

GUARANTOR:

 

 

 

 

ALKERMES, PLC,

 

an Irish public limited company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tom Riordan

 

 

Name:

Tom Riordan

 

 

Title:

Assistant Company Secretary

 

[Signature page to Sixth Amendment to Lease]

 

--------------------------------------------------------------------------------

 

Exhibit A

Expansion Space

 

 

--------------------------------------------------------------------------------

 

Exhibit B

Approved Tenant Improvements

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule I

Base Rent

1.All such Base Rent set forth below shall be payable by Tenant in accordance
with the terms of the Current Lease.  Notwithstanding anything contained in the
Current Lease to the contrary, Base Rent shall be payable as follows:

a.commencing on the Expansion Space Commencement Date, the Base Rent payable by
Tenant for the Premises (excluding the Fourth Expansion Space) shall be Five
Million Six Hundred Sixty Six Thousand Nine Hundred Sixteen and 00/100 Dollars
($5,666,916.00) per annum, payable in equal monthly installments of Four Hundred
Seventy-Two Thousand Two Hundred Forty Three and 00/100 Dollars ($472,243.00),
calculated at the rate of Thirty Four Dollars ($34.00) per rentable square foot
of the Premises (excluding the Fourth Expansion Space) per annum, and shall
increase on May 1, 2022 and on each May 1 thereafter during the Premises First
Extension Term, by two and twenty-five one hundredths percent (2.25%) on a
cumulative, compounded basis.

b.commencing on September 1, 2021, the Base Rent payable by Tenant for the
Fourth Expansion Premises shall be Four Hundred Fifty Four Thousand Four Hundred
Ten and 00/100 Dollars ($454,410.00) per annum, payable in equal monthly
installments of Thirty Seven Thousand Eight Hundred Sixty Seven and 50/100
Dollars ($37,867.50), calculated at the rate of Thirty Four Dollars ($34.00) per
rentable square foot of the Fourth Expansion Premises per annum, and shall
increase on November 1, 2022 and each November 1 thereafter during the Fourth
Expansion Space First Extension Term, by two and twenty-five one hundredths
percent (2.25%) on a cumulative, compounded basis.

c.commencing on September 1, 2021, the Storage Base Rent (as defined in the
Fourth Amendment) payable by Tenant shall be Five Thousand Two Hundred Ninety
Five and 00/100 Dollars ($5,295.00) per annum, payable in equal monthly
installments of Four Hundred Forty-One 25/100 Dollars ($441.25), calculated at
the rate of Fifteen Dollars ($15.00) per rentable square foot of the Storage
Space (as defined the Fourth Amendment) per annum, and shall increase on
November 1, 2022 and each November 1 thereafter during the Fourth Expansion
Space First Extension Term, by two and twenty-five one hundredths percent
(2.25%) on a cumulative, compounded basis.

2.Notwithstanding the foregoing, Base Rent (and, as applicable, Storage Base
Rent) payable with respect to (i) the Premises (excluding the Fourth Expansion
Space) shall be abated for the months of March 2021 and April 2021 and (ii) the
Fourth Expansion Space shall be abated for the months of September 2021 and
October 2021; provided, however, Tenant shall not be entitled to such abatement
so long as an Event of Default has occurred under the Lease which has not been
cured after the giving of any required notice and expiration of any applicable
period of cure or grace; provided, further, that upon the occurrence of any such
Event of Default, Tenant’s right to such abatement shall be suspended and tolled
during the pendency of such Event of Default, and if, as and when said Event of
Default is cured by Tenant in accordance with the terms and conditions of the
Lease, then said suspension shall cease and said right to abatement shall resume
(such that, provided Tenant cures such Event of Default and there are no other
uncured

1

 

--------------------------------------------------------------------------------

 

Events of Default, Base Rent be abated for two (2) months with respect to the
Premises (excluding the Fourth Expansion Space) and the Fourth Expansion Space),
in accordance with and subject to all of the terms and conditions of this
Section.  During the period of such abatement, Tenant shall have no obligation
to pay Base Rent (or, as applicable, Storage Base Rent); provided however,
Tenant shall continue to be responsible for the payment of all other monetary
obligations under the Lease, including, without limitation, Additional Rent.  

2

 